

114 S2189 IS: Federal Land Transaction Facilitation Act Reauthorization of 2015
U.S. Senate
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2189IN THE SENATE OF THE UNITED STATESOctober 21, 2015Mr. Heinrich (for himself, Mr. Heller, Mr. Udall, Mr. Crapo, Mr. Bennet, Mr. Gardner, Mr. Tester, Mr. Daines, Mr. Wyden, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Federal Land Transaction Facilitation Act, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Federal Land Transaction Facilitation Act Reauthorization of 2015.
		2.Federal Land
 Transaction Facilitation ActThe Federal Land Transaction Facilitation Act is amended—
 (1)in section 203(2) (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)—
 (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d);
 (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))—
 (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and
 (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)—
 (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:
					
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..